Citation Nr: 1759818	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gout, right foot as secondary to the service-connected disability of residuals, closed fracture, right 5th metatarsal.  

2.  Entitlement to service connection for residuals, right ankle fracture (claimed as ankle disability) as secondary to the service-connected disability of residuals, closed fracture, right 5th metatarsal.  

3.  Entitlement to service connection for residuals, gastroenteritis to include acid reflux and irritable bowel syndrome (claimed as stomach problems and acid reflux).  

4. Entitlement to service connection for cervical myelopathy (claimed as a spine disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1992.  The Veteran reported subsequent unverified periods of service in the Naval Reserves and with the Indiana National Guard.   

These matters come before the Board of Veterans' Appeals on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a Decision Review Officer (DRO) hearing in December 2011.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An April 2013 rating decision denied service connection for cervical myelopathy (spine injury).  In the May 2013 letter notifying the Veteran of the denial, the AOJ also denied a TDIU.  In July 2013, the Veteran's representative requested a reconsideration of the denial of service connection for cervical myelopathy.  As the July 2013 statement was shortly after the issuance of the denial, the Board construes it as an NOD.  A Statement of the Case (SOC) is needed for the spine disability claim.  38 C.F.R. 19.9 (c) (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).  

The Veteran testified at a DRO hearing in December 2011 and indicated that after active duty service he had Naval Reserves duty from January 1992 to June 1994, and additional service with the Indiana National Guard from June 1994 to June 1995.  The evidence of record contains a May 2012 email which indicates that a request was made for National Guard and Reserves records, but no reply, negative or otherwise, was documented.  Additionally, the record contains an email requesting medical treatment records from June 1994 to June 1995 and copies of the Veteran's DD-214 and NGB-22 for all periods of service.  No reply was documented.  National Guard records from 1986 through 1992 were obtained, but nothing from 1994 or 1995.  The AOJ must attempt to verify the Veteran's periods of National Guard and Reserve service, to include in 1994 and 1995, an attempt to obtain any outstanding treatment records from those periods.  

The Veteran contends that gout in his right foot is secondary to his service-connected residuals, closed fracture, right 5th metatarsal.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b) (2017). 

The Veteran was afforded a VA examination in January 2010 to determine the etiology of gout in his right foot.  The examiner provided a negative nexus opinion as to the whether the Veteran's service-connected fracture, right 5th metatarsal disability caused the Veteran's gout of the right foot.  The examiner did not address whether the Veteran's gout of the right foot was manifested to a compensable degree within one year of leaving service.  Arthritis is chronic disease as set forth in 38 C.F.R. § 3.309 (a), and as such, presumptive service connection must be considered.  Additionally, the examiner did not address whether the Veteran's gout of the right foot was aggravated by his service-connected residuals, closed fracture, right 5th metatarsal.  Therefore, an addendum opinion is needed to address the presumption as well as the aggravation prong of a secondary service connection claim.  

Regarding the Veteran's right ankle condition, the Veteran contends that it is secondary to his service-connected right 5th metatarsal disability.  
During the January 2010 VA examination, the examiner was asked to determine the etiology of the Veteran's right ankle condition.  The examiner diagnosed arthritis and provided a negative nexus opinion as to the whether the Veteran's service-connected fracture, right 5th metatarsal disability caused the Veteran's right ankle disability.  The examiner did not address whether the Veteran's right ankle disability was manifested to a compensable degree within one year of his leaving service.  Arthritis is chronic disease as set forth in 38 C.F.R. § 3.309 (a), and as such, presumptive service connection must be considered.   Additionally, the examiner did not address whether the Veteran's right ankle disability was aggravated by his service-connected fracture, right 5th metatarsal disability.  Therefore, an addendum opinion is needed to address the presumption as well as the aggravation prong of a secondary service connection claim.  
Finally, the Veteran contends that his stomach condition was incurred in service.  During the January 2010 VA examination, the examiner was asked to determine the etiology of the Veteran's stomach condition.  The examiner concluded that "the infection that [the Veteran] had in service could have been severe enough to damage his intestinal lining and result in [i]rritable bowel syndrome."  The examiner's use of speculative language - "could have been" - damages the probative value of the examination.  A speculative opinion is adequate if the examiner provides a reason why a non-speculative opinion could not be rendered.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner did not provide a reason for why a non-speculative opinion could not be rendered.  The Board finds the examination inadequate, and an addendum should be provided.  
Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case, accompanied by notification of the Veteran's appellate rights, which addresses the issue of entitlement to service connection for cervical myelopathy.  

2.  Contact the appropriate agency or agencies to attempt to verify the Veteran's exact dates of Naval Reserve duty and Indiana National Guard duty.  All negative replies must be documented and the Veteran should be notified.  

3.  Provide the Veteran's claims file to a qualified clinician to provide an addendum opinion regarding the regarding the Veteran's right foot gout.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right foot gout had its onset during service or is otherwise causally related to any incident therein, or began within one year after discharge from active service.  
	
b. Whether it is at least as likely as not that the Veteran's right foot gout was proximately due to or the result of his service-connected residuals, closed fracture, right 5th metatarsal.  

c. Whether it is at least as likely as not that the Veteran's right foot gout was aggravated (i.e., worsened by the normal progression) beyond its natural progression by his service-connected residuals, closed fracture, right 5th metatarsal.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Provide the Veteran's claims file to a qualified clinician to provide an addendum opinion regarding the Veteran's right ankle disability.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle condition had its onset during service or is otherwise causally related to any incident therein, or began within one year after discharge from active service.  

b. Whether it is at least as likely as not that the Veteran's right ankle condition was proximately due to or the result of his service-connected fracture, right 5th metatarsal disability.  

c. Whether it is at least as likely as not that the Veteran's right ankle condition was aggravated (i.e., worsened by the normal progression) beyond its natural progression by his service-connected fracture, right 5th metatarsal disability. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  Provide the Veteran's claims file to a qualified clinician to provide an addendum opinion regarding the Veteran's stomach condition.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current stomach condition is attributable to service or any incident therein.  

The examiner is specifically asked to comment on the STRs dated 11th October 1991, showing: 

a. the Veteran five-day hospitalization for gastroenteritis and colitis; and

      b. stool cultures showing Campylobacter species.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.   

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


